Citation Nr: 1223151	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-46 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation for loss of vision under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1951 to August 1951.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In June 2010, the Board denied the claim for entitlement to compensation for vision loss under 38 U.S.C.A. § 1151.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In December 2011, the Court issued a memorandum decision that set aside the June 2010 Board decision and remanded the claim.  The appeal has now returned to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that compensation is warranted under 38 U.S.C.A. § 1151 for loss of vision due to the negligence of VA employees at the Omaha VA Medical Center (VAMC).  In June 2008, the Veteran was seen at the Omaha VAMC for complaints of chest pain and shortness of breath.  After several days of observation, he was transferred to the Creighton University Medical Center (UMC) for a coronary artery bypass graph (CABG).  The surgery was performed on June 23, 2008, and several days later he experienced a loss of bilateral vision.  

The Veteran's contentions in this case are two-fold.  First, he contends that the Omaha VAMC should have informed the Creighton UMC of his past history of head trauma.  Service records note that the Veteran incurred an intracranial injury while playing football two years before his enlistment into active duty service.  He was medically discharged from active duty because of the pre-existing injury which was characterized as an old right frontoparietal encephalomalacia.  The Veteran contends that VA was negligent in not notifying Creighton UMC of his history of head trauma when his care was transferred to the private facility. 
The Veteran also contends that VAMC personnel negligently participated in his care while at Creighton UMC.  The Veteran argues that Creighton UMC shares residents on staff at the Omaha VAMC, and it is therefore possible that VA employees negligently  participated in his care at Creighton and caused his loss of vision.  The record currently does not contain information addressing whether any personnel work at both the Omaha VAMC and Creighton UMC or whether any VA employees participated in the Veteran's care at the private hospital.  Upon remand, efforts must be made to determine whether VA employees were involved in the Veteran's medical care at Creighton UMC. 

The Board also finds that records of the Veteran's treatment at Creighton UMC should be requested and associated with the claims file.  The Veteran underwent a CABG at Creighton UMC on June 23, 2008 and experienced a loss of bilateral vision on June 28, 2008.  He was discharged from the facility and admitted back to the Omaha VAMC on June 30, 2008.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Records pertaining to the Veteran's surgery and loss of visions are relevant to his claim for compensation under 38 U.S.C.A. § 1151, and should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran a medical release form and specifically request that he execute it to authorize VA to obtain June 2008 medical treatment records from Creighton UMC.

2.  If a valid medical release form is received, obtain records of treatment from Creighton UMC.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Determine whether any VA employees participated in the Veteran's care at the Creighton UMC, to include a finding as to whether any staff work at both facilities.  All attempts to verify this information should be documented in the claims file.

4.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

